Mr. Justice Reynolds :
I concur in the reversal of the order, but think the case should be sent back for a new trial by reason of prejudicial error in the exclusion of evidence. I cannot concur in the majority opinion to the effect that the story of the complaining witness is so unnatural and improbable that there was nothing substantial to be passed upon by the jury. I am satisfied that one feature of her narrative as to what took place cannot be believed; but the undisputed facts show corroboration of her statements by a general laxity of conduct on the part of all concerned and by the fact that she was the only one of the party of six who registered for a room in the hotel on the night in question, while her evidence showed opportunity for the commission of the criminal act and, in general, was a reasonable and consistent statement of alleged events. It is not within the province of this court to hold that no substantial foundation exists for the verdict, unless her story is so inherently improbable, or is so nullified by contradictions, that no fair-minded person can believe its substance. Even though she was guilty of falsehood in a part of her testimony, it does not necessarily follow that the crime was not committed or that she, as a matter of law, ought to be held unworthy of credit. These are questions for the jury. (State v. Gaimos, 53 Mont. 118, 162 Pac. 596.) In my opinion, the portion of her story which the members of this court conceive to be unquestionably false might be accepted by the jury as false, and still, from other substantial evidence left in the record, the jury, in judging of her credibility, might well have found that the essential elements of the crime were established.